993 F.2d 1530
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Aurelia RIVERA-ORTIZ, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 92-2198.
United States Court of Appeals,First Circuit.
May 5, 1993

Appeal from the United States District Court for the District of Puerto RIco
Raymond Rivera Esteves and Juan A. Hernandez Rivera on brief for appellant.
Daniel F. Lopez-Romo, United States Attorney, Jose Vazquez Garcia, Assistant United States Attorney, and Jessie M. Klyce, Assistant Regional Counsel, Region I, Department of Health and Human Services, on brief for appellee.
D.Puerto Rico.
AFFIRMED.
Before Torruella, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
We have carefully reviewed the record and briefs, and we conclude, for the reasons stated by the magistrate and district court, that the decision to deny benefits is supported by substantial evidence on the record as a whole.


2
We have considered all of claimant's arguments and have found them without merit.  The ALJ adequately considered the combined effects of claimant's multiple impairments as well as her allegations of pain, and we see no basis to overturn the ALJ's assessment.   Frustaglia v. Secretary, 829 F.2d 192, 194-95 (1st Cir. 1987) (deference to ALJ credibility determination).  Any omission in one of the three hypothetical questions posed to the VE could have been corrected by claimant's attorney at the hearing, but, in any event, was not critical in view of the VE's testimony as a whole, the minimal treatment history for any mental impairment, the consulting doctors' reports, and claimant's own account of her social functioning, all of which supported the ALJ's conclusion that claimant could handle various simple jobs.  As for claimant's other attacks on the substantiality of the evidence, we essentially agree with the magistrate's report and district court opinion.


3
Affirmed.